NUMBER 13-06-474-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: ERIC CORTINAS
  

On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION 

 
Before Justices Rodriguez, Castillo, and Garza

Memorandum Opinion Per Curiam

 
 Relator, Eric Cortinas, filed a petition for writ of mandamus in the above cause on
August 28, 2006, in which he alleges that respondent, Doug Dretke, Director of the Texas
Department of Criminal Justice - Institutional Division, abused his discretion by failing to
perform his ministerial duty by  timely transferring relator to the TDCJ-Institutional Division. 
	The Court, having examined and fully considered the documents on file and petition
for writ of mandamus, is of the opinion that relator has not shown himself entitled to the
relief sought and the petition for writ of mandamus should be denied.  See Tex. R. App. P.
52.8.  Accordingly, the petition for writ of mandamus is DENIED. 
 
  PER CURIAM


Memorandum Opinion delivered and
filed this the 14th day of September, 2006.